[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION REQUEST TO REVISE (NO. 142)
The expiration of the ten day period provided by Practice Book § 177 does not bar the defendant from subsequently amending its answer to include additional special defenses and counterclaims. The language of section 177 is permissive rather than mandatory.
The court exercises its discretion in the interest of judicial economy and the early September trial date which has recently been assigned to this case after the parties have allowed it to languish on the court docket without closing the pleadings for over eight years. CT Page 6487
Plaintiff's Request To Revise (No. 142) is denied.
BALLEN, JUDGE